Broyles, C. J.
The indictment contained two counts, the first count charging that the accused sold intoxicating liquors on the eighth day of August, 1926, and the second count that on the same day he controlled and possessed intoxicating liquors; and the same evidence was relied on to convict under both counts. The verdict found the accused guilty on the first count and not guilty on the second count, ffeld: The verdict was void for repugnancy, and the court erred in refusing to grant a new trial. Kuck v. State, 149 Ga. 191 (99 S. E. 622).

Judgment reversed.


Luke and Bloodworth, JJ., concur.